Citation Nr: 1110828	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-46 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is related to his active service.

2.  The evidence does not demonstrate that the Veteran's currently diagnosed tinnitus is related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss has not been met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The criteria for a grant of service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2007 and February 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  This letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted written statements and private treatment records.  Additionally, the RO has obtained the Veteran's VA outpatient treatment records.  Furthermore, the Veteran was afforded a VA medical examination for bilateral hearing loss and tinnitus in May 2008.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Bilateral Hearing Loss and Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his current bilateral hearing loss and tinnitus are due to his active service.  Specifically, he contends that he was exposed to noise from helicopters, as a helicopter mechanic.  Additionally, the Veteran stated that he also had noise exposure from gunfire.  Furthermore, he asserts that he had limited ear protection.

At the June 1968 enlistment examination, audiological testing showed that the Veteran's hearing in his left ear was within normal limits.  However, the examiner noted that the Veteran should be retested for possible hearing loss in his right ear.  The record reflects that the Veteran was retested in May 1969, when it was determined that the Veteran's hearing was not considered to be disabling, and he was qualified for entry into service.   Additionally, at the December 1970 separation examination, the Veteran's audiological testing showed that the Veteran's hearing was within normal limits.  In fact, the Veteran's separation examination showed that his hearing had actually improved on certain levels since his entrance examination.  In addition, the Veteran reported to the examiner that he was in good health.  Moreover, the service treatment records are void of any complaint of, treatment for, or diagnosis of hearing loss or tinnitus.

The Board observes that the Veteran is competent to state that he experienced noise exposure in service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, the Veteran's DD Form 214 and service personnel records reflect that he served as a helicopter repairman and, thus, corroborates his account of in-service exposure to noise from helicopters.  Accordingly, the Board concludes that it is likely that the Veteran was exposed to acoustic trauma while on active duty.  

The Veteran's exposure to acoustic trauma supports his contention of the incurrence of hearing loss and tinnitus in service.  However, in order to establish service connection, there still needs to be a medical nexus linking a current disability to the in-service injury. 

The Veteran has a current disability of hearing loss in both ears pursuant to 38 C.F.R. § 3.385.  This is demonstrated in the May 2008 VA examination.  The VA examination demonstrated auditory thresholds over 40 decibels in the 3000 and 4000 Hz frequencies in the right ear, and 3000 and 4000 Hz frequency in the left ear.  The remaining question, therefore, is whether there is medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.

Post-service medical records associated with the file that refer to the Veteran's hearing loss and tinnitus include VA outpatient treatment records, a May 2008 VA examination report, and private medical records. 

The February 2003 VA outpatient treatment record shows that the Veteran reported an increase in his hearing loss.  Additionally, the doctor noted that the Veteran denied any discharge, pain and tinnitus. 

The Veteran submitted a November 2007 letter from his private physician.  The doctor documented that the Veteran's hearing was tested on October 30, 2007.  The doctor noted that the Veteran reported significant history of noise exposure from helicopters and machine guns, while serving in the military in Vietnam.  The doctor recorded that the Veteran was currently experiencing difficulty hearing well in a variety of settings.  Additionally, he reported faint, constant tinnitus that had decreased his overall ability to accurately communicate in a variety of everyday settings.  The audiological test revealed that the Veteran had mild to moderate sloping, sensori-neural type hearing loss present in each ear above 2000 Hertz.  Additionally, the doctor reported that the Veteran's speech recognition scores were good, at 88 percent in the right ear and 92 percent in the left ear.  Furthermore, the Veteran's middle ear system function was normal in each ear, and absent acoustic reflexes at 500 and 1000 Hertz.  The doctor concluded that significant mild to moderate, sensori-neural hearing loss in each ear, as well as his tinnitus, were more likely than not influenced by the Veteran's history of noise exposure while serving in the military.  Additionally, the doctor recommended hearing aids for the Veteran, in order to maximize his communication abilities.  

The Veteran submitted a statement in December 2007.  The Veteran reported that he was exposed to helicopter rotor noise every day.  Additionally, he stated that he was exposed to gunfire from M-60 machine guns.  Furthermore, he stated that his occupation was as a helicopter repairman, but he was also chosen for trips as a gunner.  Lastly, the Veteran stated that his hearing has consistently gotten worse throughout the years.  

The Veteran submitted another statement in February 2008.  The Veteran stated that he was a helicopter mechanic, which he did for the first two weeks in service.  Additionally, he stated that he was bombarded with noise from the helicopters in his unit, on guard duty, where he returned gunfire quite often.  Moreover, the Veteran reported that he went on helicopter missions as an extra gunner with limited ear protection.  Lastly, the Veteran stated he ignored this problem for years because of his ego.  

The Veteran was afforded a VA examination in May 2008.  The VA examination included a review of the Veteran's claims file, including his service treatment records.  The examiner noted that the Veteran's induction and separation examinations showed that his hearing was within normal limits in both ears.  The Veteran reported that he couldn't hear where sound was coming from and sometimes couldn't hear without turning his head.  Additionally, the Veteran indicated that his hearing fluctuated up and down, and he had difficulty communicating in conversations.  The examiner noted that the Veteran was in the military for two years with combat experience, and discharged in 1970.  The Veteran reported noise exposure in the military from helicopters and gunfire.  Additionally, the Veteran reported that he had occupational noise exposure for 25 years working in construction, and 11 years working for a pump manufacturer around loud diesel engines.  Furthermore, the Veteran reported that he had recurrent tinnitus.  The Veteran described a periodic head noise, which he said sounded like ringing or static.  Moreover, he indicated that he could make it go away by "popping" his ear with his fingers.  Lastly, he stated that his tinnitus was present for 25-30 years.   

Additionally, the VA examination included audiometric testing, which revealed the following results, in decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
25
45
55
LEFT
25
15
2
55
55

In addition, the Veteran's speech recognition was 96 percent for the right ear and 88 percent for the left ear.  Based on the results of the examination, the VA examiner diagnosed the Veteran with moderate to moderately severe bilateral sensorineural hearing loss.  Additionally, the examiner noted that the presence of tinnitus was consistent with the degree of configuration of the hearing loss in both ears.  However, the examiner stated that the Veteran's current hearing loss and tinnitus were less likely than not related to his military noise exposure.  The examiner stated that his opinion was based on the fact that there was documentation at separation of normal hearing at all test frequencies bilaterally.  Additionally, the examiner cited the Veteran's reported occupational history of noise exposure.  Furthermore, the examiner referenced the length of time from the date of the claimed acoustic trauma in-service to the first documentation of hearing loss of note, 37 years later.  Moreover, the examiner stated that the November 2007 report from Timko Hearing and Balance Care made no mention of the Veteran's extensive occupational history of noise, which spanned 35 years.  Additionally, he stated that the report only referred to the Veterans noise exposure in the military.  Furthermore, the examiner stated that the author of the report had no access to the Veteran's service treatment records when he rendered an opinion as to the etiology of the Veteran's hearing loss.  

The Board has carefully considered the Veteran's assertions that he has bilateral hearing loss and tinnitus that is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994). Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.  Although he has a current diagnosis of hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus, the existing medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a hearing loss disability manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2010).

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

While Veteran's private physician provided a positive nexus opinion in the November 2007 letter, the Board finds, however, that the May 2008 VA examination report is more probative than the private medical opinion. The VA examiner's opinion is based on review of the claims folder, including the Veteran's service treatment records, and his opinion thoroughly discusses the Veteran's pertinent in- service and post-service noise exposure.  The VA examiner offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  The Veteran's private physician did not provide a rationale for the opinion rendered, and as such it is of little probative value.  Id. at 300-01.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Given the VA examiner's access to the claims folder and the thoroughness and detail of his opinion, the Board finds this opinion to be highly probative to determining whether service connection for a hearing loss disability is warranted.

Furthermore, the Veteran does not indicate any treatment or complaints of hearing loss between separation from service in 1970 and the February 2003 VA treatment record.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show the presence of a bilateral hearing loss until 30 years after separation from service.  Additionally, in the February 2003 VA outpatient treatment record, the Veteran denied reports of tinnitus.  Furthermore, the Veteran first reported problems with tinnitus at the May 2008 VA examination.  While the Veteran did report to the examiner that the onset of tinnitus was 25 to 30 years, it was still 8 to 10 years after discharge from service.  This is significant evidence against the claim.  As such, entitlement to service connection must be denied.

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


